Name: Council Regulation (EEC) No 817/81 of 27 March 1981 opening, allocating and providing for the administration of a Community tariff quota for carrots falling within subheading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 81 Official Journal of the European Communities No L 85/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 817/81 of 27 March 1981 opening , allocating and providing for the administration of a Community tariff quota for carrots falling within subheading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands , and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union , any opera ­ tion concerning the administration of the quota shares allocated to that economic union may be carried out by any of its members , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 2 of Council Regulation (EEC) No 3497/80 of 16 December 1980 laying down the arrangements applicable to trade with Cyprus beyond 31 December 1980 (') provides , for the period 1 April to 15 May 1981 , for the opening of a Community tariff quota of 2 300 tonnes of carrots , falling within subheading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus , at a rate of customs duty equal to 40 % of the customs duty in the Common Customs Tariff ; whereas the Community tariff quota should therefore be opened for this period ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the abovementioned quota, and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , however, since the tariff quota involved is of a rela ­ tively low volume and the period of application is very short , it seems possible to allocate the whole quota volume to the Community reserve and to provide for the possibility of those Member States in which needs might arise drawing appropriate quantities from that reserve ; whereas the shares thus drawn from the reserve must be valid until the end of the quota period ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must , in particular, be able to monitor the rate at which the quota is used up and inform the Member States thereof ; 1 . From 1 April to 15 May 1981 , the Common Customs Tariff duty for carrots falling within subheading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus shall be suspended at 6-8 % within the limits of a Community tariff quota of 2 300 tonnes . Within the limits of this tariff quota, Greece shall apply the customs duties calculated in accordance with the relevant provisions of Regulation (EEC) No 3497/80 . The Protocol on the definition of the concept of 'originating products' and on methods of administra ­ tive cooperation (2 ), annexed to the Additional Protocol to the Agreement between the European Economic Community and Cyprus, shall be appli ­ cable . 2 . The volume of the tariff quota referred to in para ­ graph 1 shall constitute a reserve . 3 . If the need should arise for the products in ques ­ tion in a Member State , the latter shall draw an appro ­ priate share from the reserve , providing that the size of the reserve so permits . (!) OJ No L 367, 31 . 12 . 1980 , p . 1 . ( 2 ) OJ No L 339 , 28 . 12 . 1977, p . 19 . No L 85/2 Official Journal of the European Communities 1 . 4 . 81 4 . The shares drawn pursuant to paragraph 3 shall be valid until 15 May 1981 . imports charged in accordance with the conditions set out in paragraph 3 . Article 2 Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against their shares . Article 4 1 . The Member States shall take all measures neces ­ sary to ensure that additional shares drawn pursuant to Article 1 are opened in such a way that imports may be charged without interruption against their accumu ­ lated shares of the Community quota. 2 . The Member States shall ensure that importers of the products in question established in their terri ­ tory have free access to the shares allocated to them . 3 . The Member States shall charge imports of the said goods against their shares as and when the goods are entered with the customs authorities for free circu ­ lation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the The Member States and the Commission shall co ­ operate closely in order to ensure compliance with this Regulation . Article 5 This Regulation shall enter into force on 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1981 . For the Council The President G. BRAKS